Citation Nr: 9911148	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for paresthesia of 
the right face, secondary to trauma, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for headaches, with 
left eye pain and a cracked nose, secondary to the service-
connected paresthesia of the right face.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.

This appeal arose from an April 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the service-connected right facial 
paresthesia.  In December 1995, the RO issued a decision 
which denied entitlement to service connection for headaches 
with left eye pain and a cracked nose.  The veteran testified 
at a personal hearing in September 1996.  In April 1997, this 
case was remanded by the Board of Veterans' Appeals (Board) 
for additional development.  In June 1998, a decision was 
rendered which continued to deny entitlement to the requested 
benefits.  This case was again remanded for further 
development in November 1998.  Following compliance with this 
remand, the veteran was informed by a December 1998 
supplemental statement of the case that his claims were being 
denied.  

It is noted that the veteran, in statements submitted in 
January 1997, alleged that the RO had failed to address the 
issue of entitlement to service connection regarding his 
teeth and jaw bone.  The Board notes that the issue of a 
dental rating has already been addressed in February 1980 and 
July 1981 rating decisions, and to the extent the present 
claim concerns the same teeth, it should be reviewed on the 
basis of new and material evidence analysis.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  In the April 1997 and November 1998 
remands, this issue was referred for appropriate action by 
the RO.  No action has yet been taken.  As a consequence, 
this issue is again referred to the RO for appropriate 
action.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected right face paresthesia is 
manifested by mild decrease in pin prick only on the right 
side of the face, without evidence of muscle weakness or 
other focal deficits.

2.  The veteran's left-sided headaches with left eye pain and 
a cracked nose are not etiologically related to the service-
connected right face paresthesia, nor has the right face 
paresthesia aggravated the left-sided headaches.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right face paresthesia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 8205 (1998).

2.  Left-sided headaches with left eye pain and a cracked 
nose are not proximately due to or the result of the 
veteran's service-connected right face paresthesia, nor have 
the left-sided headaches been aggravated by the right face 
paresthesia.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  An increased evaluation for right 
face paresthesia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate incomplete paralysis of the fifth 
cranial nerve.  A 30 percent evaluation requires severe 
incomplete paralysis and a 50 percent evaluation requires 
complete paralysis.  38 C.F.R. Part 4, Code 8205 (1998).

The veteran was awarded service connection for paresthesia of 
the right face due to trauma by a rating action issued in May 
1971, effective July 10, 1970.  At the time of this award, a 
VA examination performed in December 1970 had revealed an 
area one inch in diameter over the right mastoid which was 
very painful on stimulation by finger palpation.

During a VA examination conducted in March 1995, the veteran 
complained of numbness of the right side of the face just to 
the right of the nose and the corner of the mouth.  He 
complained of some numbness but no pain to palpation or 
facial weakness.  The cranial nerves were intact.  The 
diagnosis was facial numbness.

The veteran testified at a personal hearing in September 
1996.  He stated that he had had paresthesia of the right 
side of the face ever since an injury in 1970.

VA examined the veteran in February 1998.  The cranial nerves 
examination noted that he sometimes had numbness over the 
right maxillary area.  He reported numbness of the right side 
of the face.  The neurological examination found no facial 
asymmetry.  Pinprick sensation was decreased on the right 
side of the face, mainly over the maxillary area above the 
upper lip and lower chin.  There was no muscular atrophy.  
The diagnosis was right facial numbness related to partial 
injury to the fifth cranial nerve; decreased sensation in the 
right maxillary area secondary to partial injury to the fifth 
cranial nerve.  The examination of the senses noted numbness 
in the area of the medial canthus.  There was normal symmetry 
of the face.  An x-ray showed no deformity or fractures in 
the face and no sinus disease.  The diagnosis was 28 years 
post facial trauma with residual hypesthesia over the medial 
distribution of the right infraorbital cranial nerve.

The veteran's claims folder was reviewed in December 1998 by 
a VA examiner.  It was noted that his facial paralysis was 
incomplete.  He was found to have numbness, mainly along the 
right maxillary area.  He displayed decreased pinprick 
sensation over the right side of the face, mainly in the 
maxillary area, and above the upper lip and lower chin.  
There was no muscle weakness and there were no other focal 
deficits.  Only sensory involvement was present and this was 
described as mild in nature.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an increased evaluation for the service-connected right 
facial paresthesia.  In order to justify a 30 percent 
evaluation, the objective evidence would have to demonstrate 
the presence of severe incomplete paralysis of the fifth 
cranial nerve.  However, the current evidence of record, to 
include the December 1998 addendum to the February 1998 VA 
examination, suggests that the veteran suffers from 
incomplete paralysis which is mild in nature.  It is 
manifested solely by sensory involvement.  There is no muscle 
weakness in the face, nor is there any muscle atrophy.  His 
face was noted to be symmetrical and without deformity.  
Therefore, the evidence does not indicate that his incomplete 
paralysis is severe in nature so has to warrant a 30 percent 
disability evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right facial 
paresthesia.


II.  Service connection for headaches 
with left eye pain and a cracked nose

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

According to Allen v. Brown, 7 Vet. App. 439 (1995), a 
service-connected disability can aggravate a nonservice-
connected disability.  It was stated that "...when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, at 
448.

The veteran has contended that his headaches with left eye 
pain are either directly related to his service-connected 
right face paresthesia, or that this service-connected right 
face paresthesia has aggravated his left-sided headaches with 
eye pain.  In either event, he believes that service 
connection is justified.

During a VA examination conducted in July 1979, the veteran 
complained of pain in the left side of the neck which would 
extend into his occiput.  Tension-type headaches were 
diagnosed.

The veteran was examined by VA in March 1995.  He stated that 
he had suffered from left temporal headaches for the past two 
years.  There was no popping on opening and closing the 
mouth, but he did complain of tenderness to palpation of the 
temporomandibular joint (TMJ).  There was some tenderness of 
the left temporal region.  The pain over the left temporal 
region and the pain on palpation of the TMJ raised the 
possibility of TMJ dysfunction or malocclusion as the 
possible etiology of his pain and headaches.

The veteran was seen by VA on an outpatient basis between 
February 1994 and September 1996.  On October 6, 1994, he 
complained of a constant left temporal headache since last 
November.  There were no visual changes, although he reported 
a dull pain behind the left eye.  There was also pain present 
to palpation of the TMJ.  On November 23, 1994, he again 
complained of a chronic left-sided headache that had been 
present for the last year.  A CT scan was negative.  An 
examination of the eye noted no ocular signs that would 
explain the left temporal headaches.  On March 2, 1995, he 
complained of a left-sided headache.  On September 25, 1995, 
he was felt to possibly suffer from pansinusitis or 
neuropathy.

VA examined the veteran in February 1998.  A CT scan revealed 
moderate cortical, central and cerebellar atrophy, possibly 
secondary to alcohol abuse ( it was noted that he had 
reported to the CT suite at 7:00 a.m. with the smell of 
alcohol on his breath).  He complained of constant pain of 
the left eye and left temporal area since 1970.  He described 
the eye pain as dull and non-throbbing or pulsating.  He 
denied the presence of tearing, redness or visual changes.  
He also denied any TMJ pain.  The examination of the eyes 
noted that the disc margins were sharp and the extraocular 
movements were full, with no nystagmus.  His headaches were 
felt to be tension headaches and not of vascular origin.  It 
was commented that they could be post traumatic in nature.  A 
special eye examination noted his complaints of pain in the 
left eye since 1970.  During this examination he stated that 
he did have pain on touching the TMJ, which would shoot 
behind the left eye.  His corrected visual acuity was 20/20 
on the right and 20/15 on the left.  There was a small lesion 
over the left upper eyelid; its solidity suggested that it 
was a nevus, although basal cell carcinoma could not be 
excluded.  The diagnoses were hyperopia, presbyopia and a 
lesion on the left upper eyelid.  A large cup-to-disc ratio 
was also noted.  After examining the eyes, it was felt to be 
unlikely that his eyes were the source of his complaints of 
left-sided pain.  It was felt that his pain was probably 
referred from another area, such as the sinuses or the jaw.  
An x-ray of the sinuses was negative.  A sense of smell and 
taste examination found no deformity of the nose.  The septum 
was spurred, but it was midline.  The diagnosis was left 
temporal pain, etiology undetermined.

An addendum to the VA examination was made in December 1998.  
The examiner, after reviewing the entire claims folder, 
opined that the veteran's service-connected right facial 
numbness was not aggravating his left-sided headaches.  It 
was also stated that his headaches were not related to any 
eye problem.  He was noted to suffer from tension-type 
headaches; they were not vascular in origin.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for left sided 
headaches with left eye pain and a cracked nose as secondary 
to the service-connected right facial paresthesia is not 
warranted.  The objective evidence of record does not suggest 
that his complaints of left-sided headaches, which were not 
noted in the record until 1979, are directly related to his 
service-connected right facial numbness.  While the exact 
etiology is unclear, VA examinations have suggested that the 
pain could be referred from another area, such as the sinuses 
or the jaw (which the veteran has indicated has caused him 
pain for some time).  However, there is no indication that 
the right facial numbness played any causal role in the 
development of left-sided headaches.  Moreover, there is no 
evidence to support the veteran's argument that his service-
connected right facial numbness aggravates his headaches.  In 
fact, the December 1998 addendum to the February 1998 VA 
examination specifically ruled out any such aggravation.  
Therefore, there is no objective evidence to suggest that the 
veteran's left sided headaches with left eye pain are 
proximately due to or the result of his service-connected 
right facial numbness, or that his service-connected 
condition aggravates his headaches.  

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for headaches with left eye pain and a cracked 
nose.



ORDER

An increased evaluation for the service-connected right 
facial paresthesia is denied.

Service connection for headaches with left eye pain and a 
cracked nose is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

